EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 Pursuant to 18 U.S.C. § 1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, I, David Thompson, Secretary and Chief Financial Officer, certify that: 1.To my knowledge, this report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.To my knowledge, the information in this report fairly presents, in all material respects, the financial condition and results of operations of International Absorbents Inc. Date: April 29, 2010 /s/David Thompson David Thompson Secretary and Chief Financial Officer
